 IDA LACE, INCIda Lace, line.andProduction,Merchandise&Dis-tributionEmployees Union, Local 2110, I.B.T.,Petitioner.Case 2-RC-1982025 April 1985DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered objections to' an election held 2 November1984 and the Regional Director's report, attachedas Appendix A, recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows14 for and 6 against the Petitioner, with 1 nonde-terminative challenged ballot.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the RegionalDirector's findings and recommendations, and findsthata certification of representative should beissued.Contrary to our dissenting colleague, we agreewith the Regional Director that the Petitioner didnot impermissibly offer to waive initiation fees andthat the Employer's objection should be overruled.Prior to a 2 November 19841 representation elec-tion, the Petitioner distributed a two-page leaflet2to employees stating in pertinent part:When you VOTE YES on the secret ballot di-rected by the National Labor Relations Board,on November 2nd, your Union could fulfillthis document.GUARANTEED-The Executive Board ap-proved with the recommendation of the Unionpresident that all workers who have workedduring the voting month (November) will nothave to pay any initiation fee.The leaflet then discussed other election issues andprovided a list of benefits the Petitioner claimed amajority of employees represented by it enjoyed.3The dissent finds the Petitioner's promise towaive initiation fees susceptible of an interpretationthat the promise depended on an individual em-ployee's vote. Because the Petitioner did not clari-fy this perceived ambiguity, our dissenting col-league finds the statement objectionable.'All dates are 19842The leaflet was distributed in both English and Spanish3Both the English and Spanish leaflets are attached in their entirety asAppendix BIn the Spanish version, the singular pronoun "usted" is used for "you "Unlike ourdissenting colleague, we do not regard this as significant211The promise was plainly guaranteed, however,to "all employees who . . . worked during thevoting month (November)." Because it extended toall employees whether they joined before or afterthe 2 November election, the promised waivercould not have been conditioned upon employeesupport for the Petitioner in any form before orduring the election.4We thus regard the statement,"When you VOTE YES . . . your Union couldfulfill this document," as nothing more than "a ref-erence to the practical reality that initiation feeshave no real significance for employees unless theunion becomes the bargaining representative; i.e.,wins the election."5 The waiver here simply ad-vances the Petitioner's legitimate interest in remov-ing anartificial obstacle to potential employee sup-port.6Accordingly,we do not find the Petitioner'spromise objectionable.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Production, Merchandising& Distribution Employees Union, Local 210, I.B.T.and that it is the exclusive collective-bargainingrepresentative of the employees in the followingappropriate unit:All full-time and regular part-time productionand maintenance employees and shipping andreceiving employees employed by the Employ-er at its 856 East 136th Street, Bronx, NewYork facility; but excluding all office clericalemployees, and all professional employees,guards and supervisors as defined in the Act.MEMBER HUNTER, dissenting.Contrary to my colleagues, I find that the Peti-tioner engaged in objectionable conduct by makingan impermissible offer to waive its initiation fee.Accordingly, I would set aside the election.It is undisputed that the Petitioner, Production,Merchandising & Distribution Employees Union,Local 210, I.B.T., distributed to employees a two-page leaflet printed in both Spanish and English toall its eligible employees prior to the election.The English version stated in relevant part:When you VOTE YES on the secret ballot di-rected by the National Labor Relations Board,on November 2nd, your Union could fulfillthis document.4EndlessMold,Inc, 210 NLRB 159 (1974),Holiday Inn of Dunkirk-Fredonia,211 NLRB 461 fn 4 (1974)3Lau Industries,210 NLRB 182 fn 3 (1974)6 SeeNLRB v Savair Mfg Co,414 U S 270, 274 In 4 (1973)275 NLRB No. 40 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDGUARANTEED-The Executive Board ap-proved with the recommendation of the Unionpresident that all workers who have workedduring the voting month(November)will nothave to pay an initiation fee.The Spanish version stated in relevant part:Cuando ustedVOTE QUE SIen la eleccionessecretas dirigidas por la Junta Nacional de Re-laciones del Trabajo, el 2 de Noviembre, suUnion podra cumplir con este documento.GARANTIZADO-Con la recomendaciondel presidente de la Union,la Junta Ejecutivaaprobo que ningun trabajador que haya traba-jado el mes de Noviembre de 1984 tiene quepagar ni un centavo por el libro de la Union(]a iniciacion).The Regional Director,determining that theEnglish version was substantially equivalent to theSpanish version,considered them together.Hefound that the waiver was offered to all employeesunconditionally and that,therefore,the Petitioner'sstatement did not violateNLRB v.SavairMfg. Co.,414 U.S. 270 (1973).In doing so,he concluded thatthe Petitioner's offer did not require the employeesto sign authorization cards or support the Petition-er in order to receive the waiver but instead wasdirected to all workers in the Employer'semployin the month of November, merely informing themthat they would receive the waiver as a benefit ifthe Petitioner won the election.He therefore re-jected the Employer's contention that the languageof the offer was ambiguous.My colleagues haveadopted the Regional Director's findings, agreeingthat the waiver offer was unambiguous and not im-permissibly conditioned upon employee support forthe Petitioner.Ido not agree.Instead,Ifind that the Petition-er's statements concerning the terms under which awaiver of the initiation fee would be available areambiguous both in the English and Spanish ver-sions.My colleagues'and the Regional Director'sinterpretation of the statements as an unconditionaloffer to waive the initiation fee for all unit employ-ees in the Employer's employ during the month ofNovember 1984 if the Union won the election isnot the only plausible interpretation.Rather, thestatements are equally susceptible of the interpreta-tion that the offer to waive the initiation fee wasconditioned on the individual employee's vote inthe election,and the employees reasonably couldhave so construed them.'Thus,in the English ver-sion,no reference is made to the Union'swinningthe election as a condition of the waiver becomingeffective.Instead,the Petitioner has told the em-'See my dissent inMolded Acoustical Products,273 NLRB 156 (1984)ployees that the waiver could be fulfilled"[w]henyou VOTE YES." Thislinksthe availability of thewaiver to the individual employee's vote. TheSpanish version does the same; indeed,that ver-sion,because it addresses the employees in the sin-gular pronounfor "you," "usted,"even more clear-ly demonstrates that the Petitioner may be linkingthewaiver to the individual employee'svote. I,therefore,disagree with my colleagues that the Pe-titioner did not ambiguously condition the waiverof initiation fee upon support for it.It is well established that in circumstances, ashere, in which a union'soffer to waive initiationfees is ambiguous,it is the union's duty"to clarifythat ambiguity or suffer whatever consequencesmight attach to the employees'possible interpreta-tion of the ambiguity."2 It is apparent here that thePetitioner did not clarify its offer to waive the initi-ation fee.Accordingly, I find that the Petitioner's offer towaive its initiation fee was violative ofSavairand Iwould sustain the Employer'sobjection,set asidethe election,and direct a second election.I there-fore dissent from my colleagues'adoption of theRegional Director's report.2Crane Co,225NLRB 657, 659(1976),Inland ShoeMfg Co,211NLRB724, 725 (1974)APPENDIX APOSITIONS OF THE PARTIESIt is the Employer's position that Petitioner distributeda two page typewritten leaflet printed in both Spanishand English, to all eligible employees, prior to the elec-tion, inwhich Petitioner promised to waive initiationfees for unit employees.The Employermaintains that thewaiver was objectionable inasmuch as it was sufficientlyambiguous to cause unit employees to believe that inorder to be eligible for the waiver,employees would berequired to commit their support to the Union before theelection.A copy ofthe English version of the leaflet de-scribed above is attached hereto in its entirety.2Petitioner does not deny that these leaflets(in Englishand Spanish) were distributed.Petitionermaintains thatthese pamphlets did not contain any objectionable lan-guage, and that the Employer's objection is withoutmerit.RESULTS OF THE INVESTIGATIONThe petition in this matter wasfiledon August 29,supported by a showing of interest from a clear and sub-stantialmajority of unit employees.A reviewof theseauthorization cards reveals the Petitioner solicited itsshowing on August 27 and 28.Thereafter,Petitionerbegan its election campaigning,which consisted in part2The message contained in the Spanish leaflet that was distributed issubstantially equivalent to that contained in the English version IDA LACE, INC.-213of its distributing the aforementioned leaflets to prospec-tive voters.-Thisleaflet states in relevant part.Whenyou VOTE YESon the secret ballot directedby the National Labor Relations Board,on Novem-ber 2nd,your Union could fulfill this document.GUARANTEED-The Executive Board approvedwith the recommendation of the Union presidentthatallworkerswho have worked during thevoting month(November)will not have to pay anyinitiation fee.ANALYSIS AND DISCUSSIONInSavairMfg. Co.,414 U.S. 270 (1973),the SupremeCourtstated that a union's attempt to waive initiationfees for those unit employees,signing recognition slipsprior to the election was objectionable inasmuch as suchconductwas tantamout to buying endorsements andpainting a false protract of employee support during theelection campaign.The Court,however,stated that itwas permissible for a union to preserve its legitimate in-terest by the waiver of initiation fees provided that thewaiver was extended to not only those who signed upwith the Union before an election,but for those whojoined after the election.The Board has frequently applied theCourt's test re-garding the validity of a waiver of initiation fees and hasconcluded that such a waiver is permissible only whereit is:. . . unconnected with support for the union beforethe election, unrelated to a vote in the election, andwith support for the union before the election, unre-lated to a vote in the election, and without distinc-tion between joining the union before or after theelection.3The Board has also held that in situations where waiv-ers of initiation fees are so ambiguous as to be susceptibleto various interpretations,both objectionable and non-ob-jectionable,any ambiguity must be resolved against theparty who used the ambiguous term.4In, addition, theBoard has found waivers to be permissible even wherethey are made available only to those employed by theemployer at thetine ofthe election, ' since those hiredafter the election obviously were not eligible to vote inany event.5 '-In the instant case, it does not appear that Petitioner'soffer to waive the initiation fees of all those eligible em-ployees who worked during November was disigned toentice unit employees to sign-authorization cards, or tojoin the Union prior to the election. Rather,the offer isdirected to all workers who were employed by the Em-ployer in that month.The leaflet does not mention thatthe-employees would be required. to sign authorizationcards or otherwise support Petitioner in order to avail3Deming Division,Crane Co,225 NLRB 657,'659 (1976)"SeeEquitable ConstructionCo, Inc,266 NLRB 668 (1983),InlandShoe Manufacturing Co, Inc,211 NLRB 724, 725 (1974)5SeeEndlessMold Inc,210 NLRB 159 (1974),LD McFarland Co,219 NLRB 575 (1975), affd 572 F2d 256 (CA 9, 1978)themselves of this benefit.As noted above,any employeehiredsubsequent to thepayrolleligibility date of Septem-ber '12 received the benefit of the waiver,even thoughsuch an individual would not have been an eligible voter.The Employercontends that the language of the leaf-letwas sufficiently ambiguous so that eligible voterswould concludethat theymust vote "yes" in the electioniiiorder to have their fees waived.Inmy opinion, areading of the entire letter reveals no such ambiguity. Onits face, the purposeof theleaflets appears to have beento acquaint employees with various benefits'they wouldreceive if and when Petitioner won the election and toclarify any misconceptions the employees might havehad about joining a union.Thus,the leaflet,inter'alia,highlighted certain aspects of Petitioner's health plan andexplained the strike ratification procedure.Taken in con-text,the words"whenyou: vote YESon the secret ballotyour unioncould fulfillthis document", could rea-' sonably be construed to mean that if the Petitioner wonthe election,(something which it could not do without"YES" votesfrom employees),employees would receivethe various benefits described in the leaflet,including awaiver of fees for all employees who worked'inNovem-ber.6Certainly,employees would understand that if theUnion lost the election, such benefits would not be avail-able to them. ''Thus,inasmuch as Petitioner's offer to waive initiationfees-was unambiguous, not contingent upon employeesupport either before or 'after the election, or unrelatedto how individual employees voted in the election, andpresentedwithout anyapparent distinction as to employ-ees joining Petitioner either before or after the election, Ifind that the Employer's objection is'without merit and itis recommended that it be overruled.?CONCLUSION AND RECOMMENDATIONSIt having been found that the Employer's objection iswithout merit,ithereby is recommended that it be over-ruled and that a Certification of Representative be issuedto thePetitioner.8-Issued at New York, New York this 11th day of Decem-ber, 1984.aThe Employerrelies upon two Board cases to support its contentionthat Petitioner'swording was ambiguous I find each of these cases to bedistinguishable on their facts and not applicable herein InDAB Ind,215NLRB 527 (1975) andDemming Div Crane Co. supraat 657, the Boardfound that.in each case, the union involved promised to waive initiationfees in such a manner so that the employees could have believed thatthey had to join the union before the election in order to be eligible forthe waiver For the reasons noted above, I find no such ambiguity of lan-guage in the instant case-7No hearing is warranted with respect to the Employer's objection asthe evidence proffered by the Employer has been-deemed to be true andno substantial and material factual issues exist SeeWhitneyMuseumofArt, Inc,247 NLRB 73 (1980), enfd 105 LRRM 3239 (2nd Cir, 1980)8Under the provisions of Section 102 69 ofthe Board'sRules and Reg-ulations, exceptions to this report may be filed with Board in Washing-ton,D C Pursuant to Section 102 69(g), affidavits and other documentswhich a party has submitted timely to the Regional Director in supportof objections are`not a part of the record unless included in the RegionalDirector's Report or appended to the exceptions or opposition theretowhich a party submits to the Board Exceptions must be received by theBoard in Washington by December 24, 1984 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BEMPLOYEE OF IDA LACE, INC.For the first time on your working life, you and yourco-workers have received letters, promises and specialinvitations to talk to Eric and Dan. (Very nice).I know you have had a surprising reaction since this issomething new and very strange.But there isno doubtthat this is happening because your Union is knocking atthe door.When you VOTEYES on the secret ballot directedby the National Labor Relations Board,on November2nd, your Union could fulfill this documentGUARANTEED-The Executive Board approvedwith the recommendation of the Union president that allworkers who have worked during the voting month(November)will not have to pay any initiation fee.MY GUARANTY-The Unionpresident gave hisword and now in good faith declares and guarantees thatnever in the historyof Local 210amember has paidasingle pennyin fines orassessmentsof any kind.GUARANTEED-I clearly stated that your monthlydues will start after you have received the benefits andprotection of a Union contract that you have accepted.The Unionis notto help the employer.They havetheir ownattorneys,theiremployers organizations,theirac-countantsand they spend money to keep you silent andwith no representation.GUARANTEED-The Constitution of our Unionclearly states-"Only the workers bya secret ballotcandeclare a strikeA 2/3 majority is needed to declare astrike.The Union can not declare a strike. "The president and the Union do not deny theobviousand the ridiculousup to the point that can be consideredstupid,naturally,that the Union officers and organizers,the attorneys that represent the members and the officeworkers received a salary,nobodylives for free.I am posi-tive that Eric and Dan and their attorneys receive a goodsalary.The majorityofLocal 210membersandtheirfamiliesenjoy the following benefits:-Free Glasses for the family.-Dental Plan for the family.-Maternity Benefits.-LifeInsurance.-Pension Plan.-Scholarship Fund.-Medical office visits.-Free Clinics.-Free Job Placement.-Free English classes.-Paid Sick Days.-Paid Holidays.-Support and Respresentation in all cases.-Members choose their Shop Steward and eachone receive a copy of the contract in English orSpanish.Iwould like to finish with these words:We, hispanics, know the meaning of the wordHonor,tovalue our words,tohonorour family,ourfriendsandco-workers.We are tired of being fooled and being treat-ed as children.Neither Eric nor Dan, nor any other person (thatcould be confused) could brain wash you. That's in thepastFOR YOU-FOR YOUR FAMILYFOR YOUR HONORVOTE-YESAngelo MartinPresidentTRABAJADOR DE IDA LACE, INC.Usted y sus companeros de trabajo han recibido porprimera vezen suvida obrera, cartas, promesas e invita-ciones especiales para hablar con Eric y Dan (Verynice).Yo se que su reaccion tiene que ser de sorpresa ya queesto es algo nuevo y raro, pero no queda duda que fueprovocado porque su Union esta tocando a la puerta.Cuandousted VOTE QUE SIen la elecciones secretasdirigidas por la Junta Nacional de Relaciones del Tra-bajo, el 2 de Noviembre, su Union podra cumplir coneste documento.GARANTIZADO-Con la recomendacion del presi-dente de la Union, la Junta Ejecutiva aprobo que ninguntrabajador que haya trabajado el mes de Noviembre de1984 tiene que pagar ni un centavo por el libro de laUnion (la iniciacion).MI GARANTIA-El presidente de la Union dio supalabra y ahora, como un acto de buena fe declara y gar-antiza quenunca en la historiade la Local 210 un miem-bro ha pagadoun centavode multa o impuestos de nin-guna clase.GARANTIZADO-Bienclaro lo anuncie, en vozalta,que sus cuotas mensuales comenzaran despues queusted ha recibido la proteccion y los beneficios de uncontrato de Union que usted ha aceptado.La Unionnoespara ayudar a los patrons. Ellostienensus abogados, sus organizaciones patronales, y sustenedores de hbrosy gastan dinero para que ustedes sigancomo estan "sin voz, ni maendo," sin nadie que liable porustedes.GARANTIZADO-La Constitucion de nuestra Uniondice bien claro-"LaUnion no puede declarar una huelga.Solo los miembros por voto secretocon mas de 2/3 partesde los trabajadores pueden declarar la huelga.El presidente y la Union no nieganto obvio ylo ridi-culo hasta el punto que se puede considerarestupido, na-turalmente, que los oficiales y los organizadores, los aboga-dos que representan los miembros y los trabajadores de lasoficinasreciben unsalarto.Nadievivede gratis.Estoyseguro que Eric y Dan y sus abogados reciben un buen sa-lario.La mayoria de los miembros de la Local 210 y susfa-miliasgozan de los siguientes beneficios: IDA LACE, INC.-Programa de Seguro Medico, que incluye esposa,esposo, e hijos sin costo al miembro.-Espejuelos gratis para la familia.-Plan Dental para la familia.-Beneficios de Maternidad.-Plan de Retiro(Pension).-Fondode Becas-Visitas Medicas a las oficinas de Jos doctores-Clinicas gratis.-Salon de empleo gratis.-Clases de Ingles gratis.-Dias pagos por Enfermedad.-Dias de Fiestas pagos.-Respaldo y Representacion en todos los casos.-Los miembros eligen su Shop Steward y cada unorecibe una copia del contrato en Ingles y Espanol.215Termino con estas palabras:TodoslosHispanos sabemos que decir Honor eshonrar nuestra palabra,nuestra familia, nuestros amigos ycompaneros de trabajo.Ya estamos cansados que nos en-ganen como si fueran ninos.Ni Eric, ni Dan,ni ninguna otra persona(que puedaestar confusa)puede lavarles el cerebro. Eso esta en elpasado.POR USTED-POR SU FAMILIAPOR SU HONORVOTE-SIAngelo MartinPresidente